Claimant testified that while she was cleaning a garment for her employer, a dry cleaner, “ something got in my eye, working on the garment. * * * I stopped working and I put my finger on the eye and I tried to push it from one side to the other. * * * And after that my eye got very sore. The following morning I went to work and reported it to the manager.” She was told to see Dr. Knapp, who expressed his opinion “ very definitely ” that the injury above recited had causal relation to the corneal ulcer and enucleation of the eye for which this award was made. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.